Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Warren County) to review respondent’s determination which revoked petitioner’s license to operate a motor vehicle. Petitioner’s license to operate a motor vehicle has been revoked upon a finding that she refused to submit to a chemical test for the presence of alcohol (Vehicle and Traffic Law, § 1194). The minutes of the hearing leading up to this determination reveal that the central issue presented was one of credibility and we conclude that substantial evidence supports respondent’s acceptance of the arresting officer’s account in preference to petitioner’s version of events. An examination of the record does not persuade us that the proceedings were flawed in any respect and, accordingly, the determination should be confirmed (see Matter of Litts v Melton, 57 AD2d 1027). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.